Title: To John Adams from François D’Ivernois, 18 June 1790
From: D’Ivernois, François
To: Adams, John


				
					Monsieur
					Kensington ce 18 Juin 1790
				
				Votre patience à lire le premier volume de l’histoire dont j’ai l’honneur de vous envoyer la suite m’autorisait suffisamment à cette liberte et je l’embrasse avec d’autant plus d’empressement qu’elle me procure l’occasion de me rappeler à l’un des hommes dont le souvenir m’est le plus précieux. J’y ai joint un double exemplaire complet afin que vous pussiez le remettre à quelque traducteur dans le cas ou vous auriez lieu de présumer, que présentant les objets les plus familiers aux Américains cet écrit vaudrait la peine d’etre traduit pour eux.Me voila depuis deux mois de retour d’un long voyage que vous m’avez vu commencer Monsieur, et dont la fin m’a présenté des tableaux bien plus satisfaisans que celui que nous offrit la Hollande en février 1788. Je retourne avec le fils de P. Eardley recommencer une nouvelle course pour la quelle dans les conjonctures actuelles de l’Europe nous aurions bien besoin de yeux aussi exercés que les votres, et je n’ai pas besoin de vous dire, je pense, avec quel plaisir je remplirais les ordres que vous voudriez me faire passer par l’adresse de  Dd Chauvet Esq. Kensington square Kensington.Je viens d’adresser à un tres bon littérateur Mr Berenger de Lausanne vos deux volumes sur la Constitution d’amérique en l’invitant à en entreprendre la traduction, et  à la tenir prete pour la seconde Législature des français. La non division de leur Corps Législatif qui était peut etre si nécessaire pour qu’il put édifier me paraît presqu’inconciliable avec la marche nécessaire pour maintenir, et je ne serai vraiment rassuré sur la durée de la liberté française que lorsque le Corps Legislatif y sera partagé en deux factions.J’ai l’honneur d’etre avec un profond respect / Monsieur / Votre tres humble / & tres obeissant serviteur
				
					F d’Ivernois

				
				
			